EXHIBIT A
Trials@uspto.gov                                                   Paper 7
571-272-7822                                       Entered: April 14, 2020




       UNITED STATES PATENT AND TRADEMARK OFFICE
                       ____________

        BEFORE THE PATENT TRIAL AND APPEAL BOARD
                       ____________

                   MICROSOFT CORPORATION,
                          Petitioner,

                                   v.

                          UNILOC 2017 LLC,
                            Patent Owner.
                            ____________

                         Case IPR2020-00023
                         Patent 6,467,088 B1
                           ____________


Before SALLY C. MEDLEY, MIRIAM L. QUINN, and
SEAN P. O’HANLON, Administrative Patent Judges.

QUINN, Administrative Patent Judge.



                               DECISION
               Granting Institution of Inter Partes Review
                              35 U.S.C. § 314
IPR2020-00023
Patent 6,467,088 B1

                             I. INTRODUCTION
      Microsoft Corp. (“Petitioner”) filed a Petition (Paper 2, “Pet.”)
requesting inter partes review of claims 1–4, 6–14, and 16–21 of U.S. Patent
No. 6,467,088 B1 (Ex. 1001, “the ’088 patent”). Uniloc 2017 LLC (“Patent
Owner”) timely filed a Preliminary Response (Paper 6, “Prelim. Resp.”).
      Under 35 U.S.C. § 314(a), an inter partes review may not be instituted
unless the information presented in the petition “shows that there is a
reasonable likelihood that the petitioner would prevail with respect to at
least 1 of the claims challenged in the petition.” For the reasons stated
below, we determine that Petitioner has demonstrated a likelihood of
prevailing with respect to at least one challenged claim. We, therefore,
institute inter partes review.

                                 A. Related Matters
      The parties identify the following district court proceedings involving
the ’088 patent: Uniloc USA, Inc. and UNILOC Luxembourg, S.A. v. Apple
Inc., 1:18-cv-00296 (W.D. Tex.), filed April 9, 2018; Uniloc 2017 LLC v.
Microsoft Corporation, 8:19-cv-00956 (C.D. Cal.), filed May 20, 2019; and
Uniloc USA, Inc. and Apple Inc., 6:19-cv-00532 (W.D. Tex.), filed
September 10, 2019. Pet. x; Prelim. Resp. 11−12; Paper 4, 2.
      In addition to this Petition, the ’088 patent was also challenged by a
different party, Apple Inc., in IPR2019-00056 (“the Apple IPR”).

                                 B. The ’088 Patent
      The ’088 patent is directed to techniques for upgrading or
reconfiguring software and/or hardware components in electronic devices.
                                         2
IPR2020-00023
Patent 6,467,088 B1

Ex. 1001, 1:6−9. The ’088 patent explains that prior art systems developed
for updating components of electronic devices rely on a central computer
system that tracks all software configurations for a number of remote
systems. Id. at 1:31−36. These prior art systems updated software by the
central computer transmitting patches to each of the remote systems. Id. at
1:39−42; see also id. at 2:4−10 (explaining that a distributed system
transmits patches to mobile units). Other known techniques for software
update involve assuming that each desktop computer has a set of resources
determined in accordance with a set of enterprise policies or a central server
maintaining a master list that is used to keep files on a remote device
updated to the latest version. Id. at 1:49−52, 1:60−65. According to the
’088 patent, all of the above techniques fail to avoid potential conflicts and
ensure compatibility because they do not account for interdependencies of
the resources required by the desktops or the files resident in the remote
devices. Id. at 1:41−45, 1:52−56, 1:65−2:3, 2:10−14.
      The ’088 patent solves the problem by providing a list or listing, that
indicates “which of a set of software components supported by the manager
10 are known to work well together or are otherwise compatible.” Id. at
3:36−42. For instance, Figure 1 of the ’088 patent, reproduced below,
illustrates reconfiguration manager 10 that includes a listing 16 of known
configurations, and a repository 18 of software components. Id. at 3:27−29.




                                       3
IPR2020-00023
Patent 6,467,088 B1




      Figure 1, above, illustrates a reconfiguration manager 10 interacting
with an electronic device 12, also referred to as “Device X.” Id. at 3:14−16.
When reconfiguration manager 10 receives a request for an upgrade from
Device X, the request indicates that the device wants to upgrade to version
2.0 of software component A and includes a list of the components currently
on the device, i.e., version 1.1 of component A, version 2.0 of component C,
and version 2.3 of component B. Id. at 4:12−19. Reconfiguration manager
10 processes the request, and if appropriate, delivers the requested version
2.0 of software component A. Id. at 4:22−26. Processing the request
involves generating a potential upgrade configuration that will satisfy the
received request, and searching through a set of known “bad”
configurations. Id. at 4:62−66. A known “bad” configuration is indicated in
                                     4
IPR2020-00023
Patent 6,467,088 B1

Figure 1 as a dashed line between components that are not compatible. Id. at
3:58−61. For example, the pair including version 1.8 of component A and
version 1.0 of component C is an example of a known bad configuration. Id.
at 3:61−63.
      If the upgrade configuration corresponds to a bad configuration, the
reconfiguration manager attempts to find a set or sets of potential upgrade
configurations from a set of known “good” configurations. Id. at 4:67−5:3.
A known “good” configuration is indicated in Figure 1 by a solid line
between a given pair of components indicating that the components work
well together or are otherwise compatible. Id. at 3:52−55.

                            C. Illustrative Claim
      Petitioner challenges claims 1–4, 6–14, and 16–21 of the ’088 patent.
Pet. 2. The ’088 patent recites three independent claims: 1, 11, and 21.
Challenged claim 1, reproduced below, is illustrative of the recited subject
matter:
      1. A processor-implemented method for controlling the
      reconfiguration of an electronic device, the method comprising
      the steps of:
        receiving information representative of a reconfiguration
           request relating to the electronic device;
        determining at least one device component required to
           implement the reconfiguration request;
        comparing the determined component and information
           specifying at least one additional component currently
           implemented in the electronic device with at least one of a
           list of known acceptable configurations for the electronic
           device and a list of known unacceptable configurations for
           the electronic device; and

                                      5
IPR2020-00023
Patent 6,467,088 B1

        generating information indicative of an approval or a denial of
           the reconfiguration request based at least in part on the result
           of the comparing step.

Ex. 1001, 6:43−59. We refer to the steps of claim 1 as the receiving step,
the determining step, the comparing step, and the generating step,
respectively.

                             D. Asserted Prior Art
      Petitioner relies on the following references as prior art (Pet. 3):
      1) Apfel: U.S. Patent No. 5,974,454, filed as Exhibit 1004;
      2) Lillich: U.S. Patent No. 5,613,101, filed as Exhibit 1005;
      3) Todd: U.S. Patent No. 5,867,714, filed as Exhibit 1006; and
      4) Pedrizetti: U.S. Patent No. 6,151,708, filed as Exhibit 1007.

                   E. Asserted Grounds of Unpatentability
      Petitioner asserts the following grounds of unpatentability (Pet. 3−4):

 Claims Challenged       35 U.S.C. §                   References
  1–4, 6–14, 16–21          § 103        Apfel, Lillich, Todd
  9, 19                     § 103        Apfel, Lillich, Todd, Pedrizetti
  1–3, 9–13, 19–21          § 103        Apfel, Lillich
  1, 3, 4, 6–11, 13,
                            § 103        Apfel, Todd
  14, 16–21

      Petitioner further relies on the Declaration of John Villasenor to
support its patentability challenge. Ex. 1003 (“Villasenor Declaration”).




                                       6
IPR2020-00023
Patent 6,467,088 B1

                                  II. ANALYSIS
                      A. Level of Ordinary Skill in the Art
       Petitioner contends that a person of ordinary skill in the art at the time
of invention of the ’088 patent “would have had a Bachelor’s Degree in
Electrical Engineering, Computer Science, or a related subject, and one or
more years of experience working with configuring hardware and software
components in electronic devices” and that “[l]ess work experience may be
compensated by a higher level of education, such as a Master’s Degree, and
vice versa.” Pet. 16–17 (citing Villasenor Decl. ¶¶ 31−34). At this stage,
Patent Owner “does not dispute Petitioner’s definition of a POSITA.”
Prelim. Resp. 13. Given the lack of dispute, and for purposes of this
decision, we adopt Petitioner’s definition of the level of ordinary skill in the
art, as it is consistent with the level of skill in the art reflected in the prior art
of record. See Okajima v. Bourdeau, 261 F.3d 1350, 1355 (Fed. Cir. 2001).
                              B. Claim Construction
       In an inter partes review proceeding, a claim of a patent is construed
using the same standard used in federal district court, including construing
the claim in accordance with the ordinary and customary meaning of the
claim as understood by one of ordinary skill in the art and the prosecution
history pertaining to the patent. 37 C.F.R. § 42.100(b) (2019). The Petition
addresses three claim terms/phrases. Pet. 18−25. Two of the proposed
constructions (“list” and “known . . . for the electronic device”) are derived
from our preliminary claim construction in the Decision Denying Institution
in the Apple IPR. See Ex. 1012, 7−8. Patent Owner “requests that the
Board adopt the ordinary and customary meaning of the claim term as
                                    7
IPR2020-00023
Patent 6,467,088 B1

understood by one of ordinary skill in the art.” Prelim. Resp. 15. None of
Patent Owner’s arguments point out disagreement with Petitioner’s proposed
constructions, and, upon review of those proposed constructions, at this
juncture, we find them reasonable. For purposes of this Decision, we adopt
Petitioner’s proposed constructions as follows:
 “list”                            any stored representation of information
                                   indicative of component compatibility
 “known . . . for the              The term “known” means “previously
 electronic device”                determined” and the phrase “for the
                                   electronic device” does not require that the
                                   “list” of known acceptable and known
                                   unacceptable configurations be specific to
                                   the electronic device
 “at least one of”                 To be read in accordance with the plain
                                   meaning of the phrase, namely as
                                   conjunctive lists of their respective
                                   elements, i.e., “at least one of [a] and at
                                   least one of [b].”

          Further, on this record, we determine that no other claim terms require
an express construction to resolve the issues presented by the patentability
challenges. See Nidec Motor Corp. v. Zhongshan Broad Ocean Motor Co.,
868 F.3d 1013, 1017 (Fed. Cir. 2017) (holding that only terms “that are in
controversy” must be construed and “only to the extent necessary to resolve
the controversy”).

                           C. Overview of the Prior Art
                              1.    Overview of Apfel
          Apfel is concerned with installing and updating a software program
module component. Ex. 1004, Abstract. In particular, Apfel describes a
                                  8
IPR2020-00023
Patent 6,467,088 B1

system for automatically updating a software program module component
stored on a computer, as shown in Figure 3 reproduced below.




      Figure 3 of Apfel (above) illustrates a system including computer 20,
database server 80a, and package server 80b. Id. at 6:36−37. Computer 20
sends query 100 on or after a predetermined date over the Internet to
database server 80a. Id. at 6:39−40. Query 100 includes all of the
information regarding computer 20 that the database server 80a needs to
determine if an upgrade is available and, if an upgrade is available, to
determine the location of the upgrade package. Id. at 6:49−53. After
reviewing query 100, database server 80a returns response 105 over the
Internet to computer 20. Id. at 6:54−55. If an upgrade is available, then
database server 80a will send back response 105 that includes the URL of
the upgrade package. Id. at 6:63−65. After computer 20 receives response
105 including the URL of the upgrade package, computer 20 will send query

                                       9
IPR2020-00023
Patent 6,467,088 B1

110 to package server 80b at the URL of the update package. Id. at 7:4−8.
Package server 80b will send update package 115 to computer 20, and
computer 20 will then install the update package 115. Id. at 7:8−10. The
servers are responsible for assessing whether an upgrade is available and
whether it should be downloaded based on the information sent by computer
20. Id. at 7:13−16.
                          2.     Overview of Lillich
      Lillich is titled “Method and Apparatus for Determining at Execution
Compatibility Among Client and Provider Components Where Provider
Version Linked With Client May Differ From Provider Version Available at
Execution.” Ex. 1005, code [54]. Lillich describes a method and apparatus
for verifying compatibility between components of a system, which share a
client-provider relationship. Id. at Abstract. Figure 1 of Lillich is
reproduced below.




      Figure 1 of Lillich (above) is a symbolic, simplified block diagram of
system 30. Id. at 5:28. As shown in Figure 1, system 30 may be hardware,

                                       10
IPR2020-00023
Patent 6,467,088 B1

software, or a combination thereof, and includes client 32 and provider 34
connected by connector 36 such that information from the client and
provider can be compared. Id. at 6:7−10. A provider indicator, a current
indicator of a provider, and a compatibility range are defined for each of a
client and a provider. Id. at 4:5–7. A provider indicator identifies a
particular type of provider. Id. at 4:7–8. A current indicator of a provider
specifies the version of the provider. Id. at 4:8–9. When a client is linked
with a version of a provider, the current indicator of that provider is stored in
the executable client produced, thereby identifying the version of the
provider, referred to as a “definition provider,” used to build the client. Id.
at 4:9–13. Lillich describes that the compatibility range for the client
identifies the range of versions of the provider, which can be used to execute
the client, i.e., which have an implementation which is compatible with the
definitions supplied by the definition provider. Id. at 4:13–16. The
compatibility range for the client specifies the oldest version of the provider
that can be used to execute the client. Id. at 4:17–19. The compatibility
range for the provider identifies the range of versions of the provider that
could be used to build a client capable of operating with the current version
of the provider. Id. at 4:19–22. The compatibility range for the provider
specifies the oldest version of the provider that could have been used to
build a compatible client. Id. at 4:22–25. The versions within each of the
two compatibility ranges are older than or equal in age to the current
version. Id. at 4:25–27. Lillich defines an “implementation provider” as
“the provider which will be used to execute the client.” Id. at 4:28–31.


                                       11
IPR2020-00023
Patent 6,467,088 B1

      Lillich further describes a connector for connecting, at runtime, the
client to the implementation provider to determine compatibility between the
client and the implementation provider. Id. at 4:28–32. Compatibility
checks are performed between a client and available versions of the
provider(s), implementation providers, with which it has been linked. Id. at
4:32–35.
                          3.     Overview of Todd
      Todd is titled “System and Method for Distributing Configuration-
Dependent Software Revisions to a Computer System.” Ex. 1006, code
[54]. Todd describes a system for detecting and avoiding faults stemming
from conflicts in hardware and/or software configurations in a computer
system. Id. at Abstract. Figure 1 of Todd is reproduced below.




                                     12
IPR2020-00023
Patent 6,467,088 B1




      Figure 1 of Todd (above) is a block diagram of system 100. Id. at
5:28. As shown in Figure 1, system 100 comprises computer system 110
and remote data source 130. Computer system 110 comprises memory
device 112 to store current configuration data pertaining to the hardware and
software configuration of the computer system 110. Id. at 6:7–9. Computer
system 110 also comprises processing circuitry 114, nonvolatile memory
116, and communications circuitry 118. Id. at 5:66–6:41. Computer system
110 also comprises configuration detection circuitry 120 responsible for
obtaining data pertaining to at least a portion of the current hardware and

                                      13
IPR2020-00023
Patent 6,467,088 B1

software configuration of the computer system 110. Id. at 6:42–46. Todd
describes that the configuration detection circuitry 120 may be as simple as a
software program, executable within the computer system 110, for querying
the user as to the current hardware and software configuration. Id. at 6:46–
49. However, Todd describes that configuration detection circuitry 120
determines the hardware and software configuration automatically, by
polling hardware components and cataloging software components to create
a list of current configuration data setting forth the components that
comprise the computer system 110. Id. at 6:50–55. As shown in Figure 1 of
Todd, remote data source 130 contains a database of software revisions that
may be communicated to computer system 110 as a function of the current
configuration data transmitted from computer system 110 to remote data
source 130 and diagnostic and analytic processes within the remote data
source 130 that analyze the current configuration data to identify conflicts.
Id. at 12:1–8.

         D. Obviousness Ground Based on Apfel, Lillich, and Todd
      Petitioner asserts that claims 1–4, 6–14, and 16–21 would have been
obvious over the combined teachings of Apfel, Lillich, and Todd.
Pet. 26−64. Patent Owner challenges Petitioner’s assertions by arguing,
inter alia, that “there exists no motivation within Apfel to be combined with
either the teachings of Lillich or Todd.” Prelim. Resp. 20.
                                1.    Analysis
      Petitioner contends that Apfel teaches or suggests all the limitations of
the independent claims, including the comparing step. See Pet. 41−42,

                                      14
IPR2020-00023
Patent 6,467,088 B1

45−46 (arguing that Apfel inherently describes or implicitly teaches the
comparing step with regard to the known acceptable configurations, and that
Apfel shows obviousness with regard to the known unacceptable
configurations). Petitioner further argues that Lillich teaches the comparing
step with regard to the known acceptable configurations (id. at 42−45), and
that Todd teaches the comparing step with regard to the known unacceptable
configurations (id. at 46−48). As for motivation to combine these
references, Petitioner’s arguments can be summarized as follows:
      Apfel and Lillich
         a. It would have been obvious to combine the teachings of Apfel
             and Lillich because a person of ordinary skill in the art would
             recognize the benefit of ensuring that a requested update will
             not render the system inaccurate or inoperative. Pet. 27−28.
         b. Further, it would have been obvious to modify Apfel’s database
             lookup to include the Lillich evaluation of the version numbers
             of the components in Apfel (such as the Web Authoring
             Components program module, the HTML converter, and the
             word processor program module) “to determine whether they
             are within an appropriate range to ensure compatibility between
             and among those components and any requested update or
             combination of updates to one or more of these component
             versions.” Id. at 44−45 (arguing also that the combination
             would have been nothing more than the application of a well-
             known known technique for determining compatibility as

                                      15
IPR2020-00023
Patent 6,467,088 B1

           evidenced by Apfel’s desire to perform a lookup for available
           upgrades that should be downloaded).
        Apfel and Todd
        a. It would have been obvious to incorporate the teachings of
           Todd into Apfel because the combination provides a person of
           ordinary skill in the art with information about methods to
           perform network-based updates in a manner that ensures
           compatibility. Id. at 29−30.
        b. It would have been obvious to modify Apfel’s server
           assessment using Todd’s described conflict determination so
           that program updates that would result in known conflicts
           would not be downloaded. Id. at 48 (arguing also that Todd’s
           technique is one of a limited number of solutions for
           determining incompatibility).
        Apfel, Lillich and Todd
        a. A person of ordinary skill in the art would recognize that
           combining the affirmative approach emphasized in Lillich
           (verifying compatibility) with the safeguards presented in Todd
           (identifying conflicts) would result in an improved system as
           compared with an approach that performed only one of these
           checks. Id. at 30.
        b. The methods described in Lillich and Todd comprise well-
           known techniques that a person of ordinary skill in the art could
           have combined with Apfel’s database lookup without undue


                                    16
IPR2020-00023
Patent 6,467,088 B1

             experimentation, and with a reasonable likelihood of success.
             Id. at 31.
      With regard to Petitioner’s contentions that Apfel alone renders
obvious the challenged independent claims, at this juncture, we find
reasonable Petitioner’s arguments, which appear to be factually supported by
the current record. As the Petition sets forth, regarding the recited receiving
step, Apfel’s database server receives from a computer a request to update
the Web Authoring Components program module of Word 8.0 (id. at
35−37), and, regarding the recited determining step, Apfel performs a
database lookup to determine if an upgrade package is available (id. at
37−38). Apfel’s request for the update is an HTTP query that includes the
information Apfel uses to make the determination: the version of the Web
Authoring Components program module to be upgraded, the version of an
HTML converter in the word processor program module, the version of the
word processor program module, the localization language, and the type of
operating system on the computer. See id. at 40 (citing Ex. 1004, 8:39−46,
8:53−66).
      As to the comparing step, Apfel also discloses that the database stores
the upgrade package information and the corresponding configurations that
should be downloaded, and that different update packages are available for
different version combinations, different operating systems, and different
languages. Ex. 1004, 9:36−40. Therefore, at this juncture, it seems
reasonable, as Petitioner argues, that Apfel’s database lookup performs a
comparison of the information in the HTTP query with the information

                                      17
IPR2020-00023
Patent 6,467,088 B1

stored in the database, which, Petitioner argues, inherently discloses the list
of known acceptable configurations for the electronic device. See Pet. 42. It
further seems reasonable, as Petitioner argues, that, because Apfel denies the
upgrade “if the upgrade is somehow incompatible with computer 20,” it
would have been obvious to a person of ordinary skill in the art that Apfel’s
database lookup (i.e., comparison) determines the incompatibility by using
information previously received about configurations that are not
compatible. See Pet. 45−46. After the determination whether to allow or
deny the upgrade, regarding the recited generating step, Apfel sends an
UPDATE message if the upgrade is available or sends a NOUPDATE
message if the upgrade is denied. See id. at 49−50.
      As for Petitioner’s additional obviousness contention that the
combination of Apfel, Lillich, and Todd teaches the comparing step, we also
find that, on the present record, Petitioner’s arguments are factually
supported and have merit. In particular, Petitioner asserts that Lillich
teaches the comparison with “known acceptable configurations” because
Lillich uses a compatibility range that allows it to assess whether the
configuration of the provider software is compatible with the client software.
Pet. 42−45 (citing Ex. 1005, 1:41−44, 3:66−4:27; Villasenor Decl.
¶¶ 86−89). Todd, according to Petitioner, teaches the comparison with
“known unacceptable configurations” because Todd, like Apfel, uses a
database to identify incompatibility of conflicts between configurations. Id.
at 46−48 (citing Ex. 1006, 3:15−30, 3:43−51, 3:55−59, 5:8−13, 12:9−15,
14:17−20; Villasenor Decl. ¶¶ 92−95). As for reasons to combine, as stated

                                       18
IPR2020-00023
Patent 6,467,088 B1

above, Petitioner explains why a person of ordinary skill in the art would
have combined Apfel with the teachings of either Lillich or Todd. Petitioner
also presents reasons to combine Apfel with both Lillich and Todd.
Petitioner’s proffered rationales appear reasonable at this stage of the
proceeding.
      Patent Owner challenges the reasons to combine. We address each of
Patent Owner’s challenges in turn.
      Arguments Targeting Apfel’s Teachings
      First, Patent Owner argues that Apfel’s upgrade requests are fulfilled
without regard to compatibility issues, and, therefore, there is no reason to
attribute to Apfel the desire to perform a software upgrade based on
compatibility. Prelim. Resp. 17−20. That is, Patent Owner argues, there
exists no motivation within Apfel to combine its teachings with those of
either Lillich or Todd. Id. at 20. We are not persuaded by this argument.
As Petitioner notes, Apfel determines, for each configuration of the
computer, which upgrade package to allow (Pet. 41–42)1 and Apfel
evaluates whether, even if an upgrade is available, the upgrade “is somehow
incompatible” with the computer and should not be downloaded (Pet.
45−46). 2 Thus, Petitioner sufficiently shows that Apfel is concerned with
basing its determination whether to allow a software upgrade based on
compatibility of two types: whether the software component is compatible


1
  The Petition cites Exhibit 1004 (6:65−67, 9:30−42) and Villasenor
Declaration (¶¶ 83−85).
2
  The Petition cites Exhibit 1004 (7:13−19) and Villasenor Declaration
(¶¶ 90, 91).
                                      19
IPR2020-00023
Patent 6,467,088 B1

with the computer’s configuration or whether the software component is
incompatible with the computer’s configuration. Accordingly, Patent
Owner’s argument regarding Apfel’s teachings as lacking disclosure of
compatibility is unpersuasive.
        Second, Patent Owner argues that Apfel should be construed to teach
that the user or administrator, who has general knowledge about
incompatibility, would perform “a manual action,” rather than the system
determining the upgrade compatibility. Prelim. Resp. 19. This argument is
unpersuasive. The passages in which Apfel describes the determination
regarding whether the software is compatible with the computer refer to the
actions performed by Apfel’s server, not an administrator. Ex. 1004,
7:11−19. We do not see Apfel, nor does Patent Owner point to any
persuasive disclosure in the reference, as teaching a manual action of any
kind.
        Arguments Targeting Lillich’s Teachings
        Patent Owner argues that Lillich’s compatibility-verification
technique “is only applicable to a client program component and a provider
program component when executed locally on the memory of one
computer.” Prelim. Resp. 22. Patent Owner also argues that the request for
a software upgrade would not work as the claims require because the
“compatibility could only be verified after the client program component is
downloaded in response to the request, and executed locally on the host
computer.” Id. at 23. According to Patent Owner, “combining a request for
a software upgrade as taught by Apfel would destroy the functionality of the


                                       20
IPR2020-00023
Patent 6,467,088 B1

compatibility verification technique as taught by Lillich.” Id. We are not
persuaded by Patent Owner’s arguments.
      The asserted combination of teachings, as we understand the Petition,
involves modifying Apfel’s database lookup to include the comparison of
Lillich’s version numbers for the various components that Apfel utilizes to
determine compatibility. Pet. 44−45. Thus, the combination relies on
Apfel’s server utilizing Lillich’s compatibility-check technique. In other
words, the comparison using Lillich’s technique occurs at Apfel’s server.
Therefore, it is irrelevant, for purpose of the asserted combination, that
Lillich teaches performing its technique at a local computer.
      Further, because the relevant Lillich teaching is that of the
compatibility check, it is also unpersuasive to argue that Lillich’s programs
are already downloaded and executed. Apfel provides the teachings of the
servers receiving the upgrade requests, checking the compatibility, and
servicing the request. See, e.g., Ex. 1004, 7:13–16. We see no evidence in
the record that Apfel would not work as intended or be incompatible with
Lillich’s compatibility-check technique. Patent Owner’s arguments to the
contrary focus on aspects of Lillich that are not part of the asserted
combination. Nor has Patent Owner supported any of its arguments with
facts tending to show that the teachings of Lillich could not be combined
with Apfel’s teachings, as Petitioner asserts.
      Arguments Targeting Todd’s Teachings
      Patent Owner argues that Todd’s conflict check occurs after the
computer has been reconfigured, contrary to the recited order of steps.
Prelim. Resp. 28−29. Patent Owner contends that, “even if the software
                                   21
IPR2020-00023
Patent 6,467,088 B1

upgrade request of Apfel was to be incorporated into the teachings of Todd,
the resulting combination could not arrive at the recitations of Claims 1, 11,
and 21.” Id. at 29. The argument is not persuasive.
      As with the arguments addressed above, Patent Owner focuses on a
combination of teachings that Petitioner did not make. Petitioner relies on
Apfel’s server receiving the upgrade requests, checking the compatibility,
and servicing the request. Todd is merely supplying the teaching of how to
perform a conflict check, which Apfel’s server would perform. Patent
Owner’s arguments characterize Petitioner’s asserted combination
backward: incorporating Apfel into Todd. The Petition clearly states the
obviousness contention differently than argued by Patent Owner: “it would
have been obvious to modify Apfel’s server assessment using stored
information regarding incompatible configurations . . . regarding known
conflicts . . . , as described in Todd.” Pet. 48. It is irrelevant when Todd
performs the conflict check. The timing is regulated by Apfel’s server,
which, according to Petitioner’s contention, would perform the conflict
check during Apfel’s database lookup—not after the software upgrade is
installed, as Patent Owner seems to argue.
      Finally we address Patent Owner’s argument that the combination of
teachings of Lillich and Todd would render the resulting combination
inoperable for its intended purpose. Prelim. Resp. 29−31. Patent Owner
combines the various arguments made above with regard to Lillich
performing the compatibility check locally with the argument that Todd is a
network-based system. Id. According to Patent Owner, because Todd’s
technique is applied on a network-based system, it would not function with
                                       22
IPR2020-00023
Patent 6,467,088 B1

the Lillich local-based technique. Id. We are not persuaded by this
argument for the same reasons as stated above. The Apfel server would be
performing the relevant techniques taught by Lillich and Todd. The
disclosure of Lillich being a local check and Todd’s being network-based
say little to nothing about whether these techniques fail to be combinable
with Apfel’s database lookup process. Further, Patent Owner’s arguments
presume an incorporation of either Lillich’s technique into Todd’s system or
vice-versa. Id. at 30−31 (arguing incompatibility of combining the system
of Todd with that of Lillich). These arguments do not respond to the
asserted combination of teachings, which involve Apfel’s database lookup as
the base teaching, and, instead focus on the bodily incorporation of features
of the secondary references that are not at-issue.
      In conclusion, on the present record, we do not find any of Patent
Owner’s arguments persuasive to show fault with Petitioner’s asserted
reasons to combine. Having considered Patent Owner’s arguments in light
of Petitioner’s contentions and supported evidence of record, we are
persuaded that Petitioner has demonstrated a reasonable likelihood of
prevailing on its assertion that claims 1, 11, and 21 would have been obvious
over Apfel alone or the combination of Apfel, Todd, and Lillich.
      We are aware that this ground also involves dependent claims 2−4,
6−10, 12−14, and 16−20. Patent Owner did not raise any arguments
concerning these dependent claims. Having reviewed these claims and the
asserted references, and noting no arguments against institution, we do not
discuss these claims further except for our Conclusion section, below.


                                      23
IPR2020-00023
Patent 6,467,088 B1

    E. Obviousness Ground Based on Apfel, Lillich, Todd, and Pedrizetti
      Petitioner argues that Pedrizetti teaches the limitations recited in
claims 9 and 19. Pet. 64−70. Patent Owner does not argue the patentability
of claims 9 and 19 apart from their parent independent claims. Prelim. Resp.
32−33.
                         1.     Overview of Pedrizetti
      Pedrizetti is titled “Determining Program Update Availability via Set
Intersection Over a Sub-Optical Pathway.” Ex. 1007, code [54]. Pedrizetti
describes a method of updating software on a client computer wherein a set
of software programs on the client computer is compared against a set of
updates on a server computer to determine which updates are applicable and
should be transferred from the server to the client. Id. at 1:41–45. A many-
to-one mapping function (e.g. a hash function) is applied to update
identifiers to generate a table of single bit entries indicating the presence of
particular updates on the server. Id. at 1:45–48. Figure 1 of Todd is
reproduced below.




                                       24
IPR2020-00023
Patent 6,467,088 B1

      Figure 1 of Pedrizetti (above) depicts a basic configuration of a client
and server. Id. at 2:55. As shown in Figure 1, server computer 100 is in
communication with client computer 102 over a communications pathway
104. Id. at 2:57–58. Associated with both server 100 and client 102 are
databases 106, 108, containing information regarding program modules that
may be updated. Id. at 2:66–3:1. On the server 100 side, database 106
contains entries 110 regarding each updateable program module, where each
entry contains data 112 including the module name and related tracking
information. Id. at 3:6–9. On the client 102 side, database 108 corresponds
to server database 106 in that it also contains entries 116 regarding each
updateable program module, where each entry contains data 118 including
the module name and related tracking information. Id. at 3:18–23. Client
computer database 108 might only track entries for program modules
corresponding to programs 122 already installed on client computer 102. Id.
at 3:25–28.
                                 2.     Analysis
      Claims 9 and 19 recite “wherein the reconfiguration request comprises
a request for an upgrade of at least one of a software component and a
hardware component of the electronic device.” Ex. 1001, 7:37−40, 8:42−45.
Petitioner relies on Pedrizetti as teaching this limitation. In particular,
Petitioner points out that Pedrizetti performs software updates as well as
hardware updates. Pet. 67−68 (citing Ex. 1007, 1:41−65, 5:37−45,
5:60−65). Thus, Petitioner argues, it would have been obvious to include in
Apfel’s request an upgrade request for an associated hardware component
because “it is common for software and hardware components to work in a
                                    25
IPR2020-00023
Patent 6,467,088 B1

complementary manner in electronic devices.” Id. at 69 (citing Villasenor
Decl. ¶¶ 138−139). Other than to note that the arguments presented with
respect to claims 1 and 11 are equally applicable to claims 9 and 19, by
virtue of their dependence, Patent Owner does not address this ground in
particular. Prelim. Resp. 32−33.
      Having reviewed Petitioner’s arguments and evidence relied upon, we
determine that Petitioner has demonstrated a reasonable likelihood of
prevailing on its assertion that claims 9 and 19 would have been obvious
over Apfel and Pedrizetti or Apfel, Lillich, Todd, and Pedrizetti.
  F. Obviousness Grounds Based on Apfel and Lillich and Apfel and Todd
      Petitioner argues that claims 1–3, 9–13, and 19–21 would have been
obvious over Apfel and Lillich. Pet. 70−71. Petitioner also argues that
claims 1, 3, 4, 6–11, 13, 14, and 16–21 would have been obvious over Apfel
and Todd. Id. at 71−72. Petitioner presents these grounds as alternate
grounds that broaden the claim limitations concerning the words “at least
one of [a] or [b]” to require a comparison with either a list of known
acceptable configurations or a list of known unacceptable configurations,
but not to require the comparison with both lists. Patent Owner challenges
these alternate grounds based on the same arguments discussed above,
which, at this juncture, we have found unpersuasive. Prelim. Resp. 33−35.
      Having determined that, for the above-discussed grounds, Petitioner
has met the reasonable likelihood threshold, and considering that in those
grounds we have applied a claim interpretation that is narrower than the
interpretation presented in these grounds, we find that we do not need to

                                      26
IPR2020-00023
Patent 6,467,088 B1

address these alternate grounds. Rather, we adopt, to the extent applicable
here, our stated analysis of Apfel, Lillich, and Todd, and determine that
these alternate grounds also present a reasonable likelihood of prevailing.
    G. Patent Owner’s Request for Discretionary Denial of the Petition
      Patent Owner asks that the Board deny the Petition because “the
Board previously denied institution in IPR2019-00056” (“IPR 56”) and
because of the allegedly “weak justifications provided for presenting three
grounds on each of the independent claims.” Prelim. Resp. 12. Patent
Owner presents no other reason or analysis why we should exercise
discretion. Id. Although Patent Owner cites only to Cuozzo Speed Techs.,
LLC v. Lee, 136 S. Ct. 2131, 2140 (2016), we understand the request to
invoke the discretionary denial under 35 U.S.C. § 314(a).
      The Board’s precedential decision in General Plastic Industrial Co.,
Ltd. v. Canon Kabushiki Kaisha, IPR2016-01357, Paper 19 (PTAB Sept. 6,
2017) (designated precedential in relevant part) set forth a series of factors to
be considered by the Board in evaluating whether to exercise discretion
under 35 U.S.C. § 314(a) to deny a petition that challenges a patent that was
previously challenged before the Board. General Plastic, Paper 19 at 15–16.
These factors are:
      1. whether the same petitioner previously filed a petition directed
      to the same claims of the same patent;
      2. whether at the time of filing of the first petition the petitioner
      knew of the prior art asserted in the second petition or should
      have known of it;
      3. whether at the time of filing of the second petition the
      petitioner already received the patent owner’s preliminary

                                       27
IPR2020-00023
Patent 6,467,088 B1

      response to the first petition or received the Board’s decision on
      whether to institute review in the first petition;
      4. the length of time that elapsed between the time the petitioner
      learned of the prior art asserted in the second petition and the
      filing of the second petition;
      5. whether the petitioner provides adequate explanation for the
      time elapsed between the filings of multiple petitions directed to
      the same claims of the same patent;
      6. the finite resources of the Board; and
      7. the requirement under 35 U.S.C. § 316(a)(11) to issue a final
      determination not later than 1 year after the date on which the
      Director notices institution of review.
Id. These factors are “a non-exhaustive list,” and “additional factors may
arise in other cases for consideration, where appropriate.” Id. at 16, 18.
      The “follow-on petitions” addressed in General Plastic were filed by
the same petitioner, after a first set of petitions against the same patents was
denied on the merits. General Plastic, Paper 19 at 2–3. The Petition here is
not a “follow-on petition,” as that term is used in General Plastic; there was
no prior petition challenging the ’088 patent filed by Petitioner, Microsoft.
The prior petition challenging the ’088 patent was filed by Apple, not
Microsoft. And there is no evidence of cooperation between Microsoft and
Apple in either the underlying litigation or the instant proceeding.
Furthermore, the serial-filing concerns addressed in General Plastic are not
involved in this proceeding because Patent Owner did not file suit against
Microsoft (May 20, 2019) until after the Board issued the Decision Denying
Institution in IPR 56 (April 29, 2019). Pet. 6 (citing Exs. 1008, 1012).
Thus, the record shows that Microsoft had no need to be aware of IPR 56 or

                                       28
IPR2020-00023
Patent 6,467,088 B1

Patent Owner’s patent infringement suits involving the patent-at-issue until
it was served with the complaint (May 22, 2019), 3 at which time Microsoft
alleges diligence in preparing and filing the instant Petition (October 11,
2019). Id. This factor alone weighs strongly in favor of not exercising
discretion.
        Nevertheless, we have considered the other General Plastic factors
and determine that either they are not applicable or do not favor denial of the
Petition. The challenges in IPR 56 rely on different prior art than the
Petition here. Moreover, the three challenges against each independent
claim are based on combinations of the same three prior art references, but
based on an alternative claim construction positions, and thus, we find that
the Board’s resources are not unduly taxed by the Petition.
        In sum, the prior petition in IPR 56 was independently filed by a
different party having no overlap or cooperation with the Petitioner here, and
there is no showing of undue delay or abusive filing of the Petition here that
would warrant denial of the Petition.
                              III. CONCLUSION
        We have determined that Petitioner demonstrated a reasonable
likelihood of prevailing on its assertion that independent claims 1, 11, and
21 would have been obvious over Apfel alone or the combination of Apfel,
Lillich, and Todd applying, for purposes of this Decision, the narrow claim
construction of “at least one of [a] or [b].” See Section II.B. None of Patent



3
    See also Exhibit 1015.
                                        29
IPR2020-00023
Patent 6,467,088 B1

Owner’s arguments challenging institution were persuasive. And we
declined to exercise discretion to deny the Petition under 35 U.S.C. § 314(a).
      Therefore, we institute trial on all challenged grounds and all claims
as asserted (listed below). See SAS Inst., Inc. v. Iancu, 138 S. Ct. 1348, 1355
(2018).

 Claims Challenged       35 U.S.C. §                  References
  1–4, 6–14, 16–21          § 103       Apfel, Lillich, Todd
  9, 19                     § 103       Apfel, Lillich, Todd, Pedrizetti
  1–3, 9–13, 19–21          § 103       Apfel, Lillich
  1, 3, 4, 6–11, 13,
                            § 103       Apfel, Todd
  14, 16–21

      Although we have adopted certain claim constructions for purposes of
this Decision, our determination is preliminary in nature—not a final
determination of the construction of any claim term or phrase. Further, our
determination in this Decision is not a final determination on the
patentability of any challenged claims and, thus, leaves undecided any
factual issues necessary to determine whether sufficient evidence supports
Petitioner’s contentions by a preponderance of the evidence in the final
written decision. See TriVascular, Inc. v. Samuels, 812 F.3d 1056, 1068
(Fed. Cir. 2016) (noting that “there is a significant difference between a
petitioner’s burden to establish a ‘reasonable likelihood of success’ at
institution, and actually proving invalidity by a preponderance of the
evidence at trial”) (quoting 35 U.S.C. § 314(a) and comparing § 316(e)).




                                       30
IPR2020-00023
Patent 6,467,088 B1

                                IV.   ORDER
      Accordingly, it is hereby:
      ORDERED that pursuant to 35 U.S.C. § 314(a) the Petition is granted;
and
      FURTHER ORDERED that pursuant to 35 U.S.C. § 314(a), inter
partes review of the ’088 patent is hereby instituted with trial commencing
on the entry date of this decision, and pursuant to 35 U.S.C. § 314(c) and
37 C.F.R. § 42.4, notice is hereby given of the institution of review.




                                      31
IPR2020-00023
Patent 6,467,088 B1



PETITIONER:

Derrick W. Toddy (Lead Counsel)
Andrew M. Mason
John M. Lunsford
Todd M. Siegel
KLARQUIST SPARKMAN, LLP
derrick.toddy@klarquist.com
andrew.mason@klarquist.com
john.lunsford@klarquist.com
todd.siegel@klarquist.com

PATENT OWNER:

Ryan Loveless (Lead Counsel)
Brett Mangrum
James Ethereidge
Jeffrey Huang
ETHERIDGE LAW GROUP
ryan@etheridgelaw.com
brett@etheridgelaw.com
jim@etheridgelaw.com
jeff@etheridgelaw.com




                                  32
